Citation Nr: 1718613	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-13 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in January 2014 and February 2016.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand. 

In November 2012, the Veteran attended a Travel Board hearing.  The hearing transcript was unavailable and the Veteran was afforded an opportunity to appear for another hearing.  In March 2016, the Veteran testified in a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

After the hearing, the Veteran submitted his VA medical records for treatment from January 2015 through March 2016, along with a waiver of RO consideration.   

In a decision dated in July 2016, the Board remanded the issue.  The Board finds there is compliance with the prior remand.  


FINDING OF FACT

The evidence demonstrates that the Veteran's service-connected migraine headaches prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis are met.  38 U.S.C.A. §§ 1155 , 5107, 5110(a) (West 2014); 38 C.F.R. § 3.400 (o), 4.16(b) (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his service-connected migraine headaches render him unable to retain or maintain gainful employment.  Specifically, he asserts he worked as a systems analyst, computer consultant, and finally a construction helper.  The last day he worked was in December 2001, his disability affected his full time employment in June 2002, and he became too disabled to work in September 2002.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated May 2005.  He further elaborates in his March 2016 Board hearing that he suffered from migraine headaches where he lost vision, equilibrium, and motor skills.  Those episodes occurred at least twice a week for the past 12 years and lasted from about a half hour to 45 minutes up to several days.  He attempted to hold a temporary job in 2005 as a night watchman until he had a "spell."  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  The Veteran was service connected for migraine headaches at 10 percent since May 18, 1973, and at 50 percent since October 9, 2002.  As such, the Veteran's service-connected disability does not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a).  Although the Veteran's service-connected disability does not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disability precludes him from engaging in substantially gainful employment on an extraschedular basis.  38 C.F.R. § 4.16(b).  Based on the evidence, in its July 2016 remand, the Board concluded that the Veteran's claim should be referred to the Director of Compensation and Pension Service for a determination as to whether the Veteran was entitled to an extraschedular TDIU rating in accordance with the provisions of 38 C.F.R. § 4.16(b).  

In accordance with the Board's July 2016 remand instructions, the Veteran underwent a VA examination in August 2016.  The Veteran reported visual disturbances due to his ocular migraines.  They happened about ten times a month, or two times a week.  The examiner noted the Veteran had a past history of migraines that included loss of motor skills on one side and speech deficits and currently found the Veteran experienced symptoms of headache pain on both sides of the head that was sharp and non-headache symptoms associated with his headaches that included sensitivity to light, changes in vision, and feeling in the bridge of the nose.  The duration of his head pain was sometimes 40 minutes and sometimes a few days.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine headache/ non-migraine headache pain once every month.  The examiner also noted the Veteran had a history of hemiplegic migraines that included loss of motor skills on one side and speech deficits.

The examiner opined that the Veteran's headache condition impacted his ability to work, but noted she could only speculate what contribution of headaches were from the non-service connected mass in his brain or his service connected migraines.  "He may have to stop working early or have missed days of work if he gets a migraine.  Does not preclude sedentary employment.  Would recommend flexibility in employment to accommodate for missed days of employment due to headaches."  

In October 2016, the Director of C&P concluded that entitlement to a TDIU evaluation on an extraschedular basis was denied.  Since the Veteran's claim of entitlement to a TDIU on an extraschedular basis was denied by the Director, the Board may address the merits of the Veteran's TDIU claim, to include on an extraschedular basis.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

Based on the evidence of record, the Board finds that the Veteran's service connected migraine headaches render him unable to secure or follow a substantially gainful occupation.  The evidence of record reveals that the Veteran would experience numerous incapacitating symptoms during migraine headache episodes.  Such episodes were not predictable and could occur one time a week up to ten times a week and could last for several hours.  See August 2002 statement from Dr. V.P., December 2002 VA neurological examination, February 2004 VA neurological examination, June 2004 VA treatment record, January 2005 statement from Dr. K. V., August 2005 statement from Dr. V.P., and November 2012 statement from A.C. ARNP, NP-C.  
Moreover, in addition to "characteristic, prostrating" migraine headaches, the Veteran also suffers from ocular headaches, which result in visual disturbances, and a history of hemiplegic migraines (not active currently, but active during the early part of the appeals period), which result in loss of motor skills and speech deficits.  The symptoms of the ocular migraines and hemiplegic migraines are absolutely not part of the usual migraine headache picture and represent unusual symptoms not compensated by VA's usual rating criteria. 

As the Veteran previously worked as a systems analyst, computer consultant, and finally a construction helper, it is hard to conceive how the Veteran would be able to continue such occupations in light of the severity and frequency of his migraine headaches, which have at times caused loss of motor skills.  Indeed, numerous medical providers concluded that the Veteran was unemployable due to his migraine headaches:  
* An August 2002 statement from Dr. V.P. notes the Veteran was totally and permanently disabled and would not be able to return to work
* A February 2004 VA neurological examiner opined that he could not function at his previous work as a computer repairman because he would become drowsy and fall asleep when sitting at computer screens
* A June 2004 VA treatment record notes that "[g]iven frequency of episodes pt [patient] cannot drive and this prevents him from finding a job"
* A January 2005 statement from Dr. K. V. notes the Veteran was unemployable at this time and his episodes of neurologic symptoms were still very frequent
* An August 2005 statement from Dr. V.P. notes that due to the Veteran's visual changes and migraines he was totally unable to work.  

While the Board acknowledges the August 2016 VA examiner's findings, the opinion does not capture the full range of the Veteran's symptoms or impairment in light of all the prior medical evidence.  Added to this is the fact that his VA outpatient records indicate that he has "failed many migraine preventives."  Considering his occupational history and the severity and frequency of his migraine headaches, along with his unusual symptoms from the ocular and hemiplegic migraines, the Board finds the grant of a TDIU on an extraschedular basis is warranted.  


ORDER

Entitlement to TDIU is granted on an extraschedular basis, subject to the laws and regulations governing the payment of VA compensation



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


